Case: 11-30043     Document: 00511529416         Page: 1     Date Filed: 07/05/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 5, 2011
                                     No. 11-30043
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ANTONIO D. TYSON,

                                                  Plaintiff-Appellant

v.

JAMES LEBLANC, Secretary; ROBERT C. TANNER, Warden; LARRY GROW,
Colonel,

                                                  Defendants-Appellees


                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:10-CV-1174


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        Antonio D. Tyson, Louisiana prisoner # 331834, appeals the summary
judgment dismissal of his 42 U.S.C. § 1983 complaint. He claimed that prison
restrictions on possession and purchase of mailing and reading materials and
radios violated his First Amendment rights and being housed with mentally ill




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30043     Document: 00511529416        Page: 2    Date Filed: 07/05/2011

                                     No. 11-30043

inmates and forced to wear full restraints while exercising outdoors violated his
Eighth Amendment rights.1
      Tyson refers to a number of issues in his appellate briefs, most of which
are waived by virtue of inadequate briefing. See FED. R. APP. P. 28(a)(9)(A);
United States v. Stalnaker, 571 F.3d 428, 439-40 (5th Cir. 2009); Yohey v.
Collins, 985 F.2d 222, 225 (5th Cir. 1993). His assertion that the district court
failed to conduct de novo review of his objections to the magistrate judge’s report
and recommendation is without merit. See Habets v. Waste Mgmt., Inc., 363
F.3d 378, 382 (5th Cir. 2004). With respect to his claim regarding restrictions
on inmate purchases of reading materials and radios, his attempt to distinguish
Beard v. Banks, 548 U.S. 521 (2006), is unavailing, and he has, therefore, failed
to show the district court erred in granting summary judgment in favor of the
defendants on this claim. See FED. R. CIV. P. 56(a); Hill v. Carroll County, Miss.,
587 F.3d 230, 233-34 (5th Cir. 2009).
      Tyson’s various complaints about issues he claims should have been
addressed by the district judge and the magistrate judge are waived by virtue
of inadequate briefing. See FED . R. APP. P. 28(a)(9)(A); Stalnaker, 571 F.3d at
439-40; Yohey, 985 F.2d at 225. Tyson has also failed to show that the district
court abused its discretion in denying his motion for leave to amend his
complaint. See Fahim v. Marriott Hotel Servs., Inc., 551 F.3d 344, 347 (5th Cir.
2008).
      AFFIRMED; motion for appointment of counsel DENIED.




      1
         The restrictions imposed on Tyson and of which he complains were imposed because
he was in Extended Lockdown Level 1 for, among other offenses, fighting, aggravated
disobedience, and possession of contraband; thus, prison officials have limited non-
religious/non-legal reading materials.

                                           2